DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim11 objected to because of the following informalities:  
Claim 11 is missing an “and” prior to the last limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 (similarly claim 16) recite: “during startup and reboot of a multicore processing system:…”.
The examiner is unclear how the limitations (i.e. running, accessing, providing) can happen during startup and reboot of a multicore processing system.  Since, reboot requires an additional process of shutting down processes so that the multicore processing system can be restarted.  The examiner is unclear in what part (shutting down of processes or restarting of the multicore processing system) of the reboot process the limitations should be applicable.

Claim 11 recites the limitation "the master device".  There is insufficient antecedent basis for this limitation in the claim.  Although preamble discloses “master device access”, it fails to recite master device.

Claims 12-15 and 16-20 are rejected based on rejection of claims 11 and 16 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (Pub 20200334058) (hereafter Chan) in view of Serebrin (Pub 20100191889).

As per claim 1, Chan teaches:
A processing system comprising: 
an interconnect; 
a master processing device including processing cores coupled to the interconnect; 
a hypervisor coupled to the interconnect and configured to allocate the processing cores to one or more virtual machines; ([Paragraph 1], Some electronic devices (e.g., server or desktop computers, etc.) support “virtualization” of electronic device hardware such as input-output (IO) devices, etc. Virtualization involves an intermediary entity on or in the electronic device providing, to instances of software executing on the electronic device (e.g., application programs, etc.), the illusion that the instances of software are able to access electronic device hardware directly, when, in reality, the intermediary entity intercepts/redirects or otherwise assists with accesses made by the instances of software. For example, one common intermediary entity is a “virtual machine.” [Paragraph 2], Hypervisors may start or initialize virtual machines; control, monitor, and assist with accesses of electronic device hardware by virtual machines; terminate or close virtual machines; etc. FIG. 1 presents a block diagram illustrating virtual machines and a hypervisor. As can be seen in FIG. 1, there are three virtual machines (VM) 100, under each of which executes a guest operating system (GUEST OS) 102 and one or more programs (PRGRMS) 104, such as databases, software applications, etc. Virtual machines 100 communicate with hypervisor 106, which interfaces between a host operating system (HOST OS) 108 and virtual machines 100. Host operating system 108 provides an interface between electronic device hardware 114 and hypervisor 106. In addition, hypervisor 106 interfaces between input-output management unit (IOMMU) 112, which serves as a memory management unit and controller for IO device hardware 114, and virtual machines 100.  [Paragraph 31], Processor 402 is a functional block that performs computational operations in electronic device 400. Processor 402 includes two cores 418-420, each of which includes one or more computational mechanisms such as central processing unit (CPU) cores, graphics processing unit (GPU) cores, embedded processors, application specific integrated circuits (ASICs), and/or other computational mechanisms. Processor 402 also includes memory management unit (MMU) 422, which is a functional block that performs operations associated with address translations (e.g., page table walks, translation lookaside buffer lookups, etc.), memory access protections, etc. for memory accesses by cores 418-420.)

domain configuration information including a domain identifier for each of the one or more virtual machines; 
remote peripheral devices coupled to the interconnect; and ([Paragraph 26], The above-described communications processed by the IOMMU include various forms/types of communication between the guest operating system and the IOMMU and IO devices. Generally, the IOMMU in the described embodiments can perform translations or conversions of domainIDs and/or deviceIDs in any communications between the guest operating system and the IOMMU and IO devices… As an example of communications from the IOMMU to a guest operating system, in some embodiments, the IOMMU writes peripheral page requests (PPRs) to a page request interrupt log for the guest operating system. Before writing the PPRs to the log, the IOMMU acquires host deviceIDs from the PPRs (or determines the host deviceID based on source IO devices) and uses device table entries for the source IO devices to look up associated guest deviceIDs. )
a domain access controller coupled to the interconnect and configured to receive the domain identifiers for the remote peripherals directly from the hypervisor through the interconnect. ([Paragraph 2], In some electronic devices, virtual machines are managed and controlled by a software entity known as a hypervisor. Hypervisors may start or initialize virtual machines; control, monitor, and assist with accesses of electronic device hardware by virtual machines;  [Paragraph 5], Hypervisor 106 therefore, as shown via a dotted line in FIG. 2, intercepts the guest operating system's write to guest command buffer 202, looks up, in a hypervisor data structure, the mapping from guest domainID and/or guest domainID to host domainID and/or deviceID, replaces the guest domainID and/or guest deviceID in the command with the corresponding host domainID and/or deviceID, and stores the updated command in IOMMU command buffer 210. IOMMU 112 then retrieves the command from IOMMU command buffer 210 and executes the command, which causes IOMMU 112 to perform a corresponding action.  [Paragraph 23], In the described embodiments, an electronic device uses domain identifiers (domainIDs) and device identifiers (deviceIDs) for identifying input-output (IO) devices for operations such as page table walks, interrupt remapping, device accesses, event reporting, etc. For example, an input-output memory management unit (IOMMU) in the electronic device can use domainIDs and/or deviceIDs for determining sources or destinations of communications between a processor (or software executing thereon) and IO devices, for determining page tables to be used for address translations for IO devices, for reporting, to a processor, events triggered by or occurring at particular IO devices, etc. A domainID is a numerical value that identifies a protection domain to which an IO device belongs. One or more IO devices can belong to a given protection domain, and the IO devices included in each protection domain may have the same set of address mappings (i.e., use the same page table(s)) and access rights for pages in memory. A deviceID is a numerical identifier that includes or is generated based on information such as a bus identifier that identifies an interface bus on which an IO device is located, a device number that identifies the IO device among a number of devices in the electronic device, and a function number that identifies the function performed by the IO device. DomainIDs and deviceIDs are described in more detail in the AMD I/O Virtualization Technology (IOMMU) Specification, rev. 3.00, December 2016, which, as described above, is incorporated by reference herein.  [Paragraph 24], In some embodiments, one effect of the above-described virtualization is that guest operating systems and electronic device hardware such as the IOMMU or IO devices can use different values for domainIDs and/or deviceIDs. In these embodiments, guest operating systems can use “local” or “guest” values for the domainIDs and/or deviceIDs that are selected by, determined by, or programmed in to the guest operating system, and the electronic device hardware can use “system” or “host” values for the domainIDs and/or deviceIDs that are selected by, determined by, or programmed in to the electronic device hardware. Because the values for domainIDs and deviceIDs are different, communicating between the guest operating systems and the electronic device hardware involves one or more entities handling the communications (i.e., translating and/or otherwise assisting with the communications)… In some embodiments, although the hypervisor is not involved with the translating and/or assisting with communications, the hypervisor can help to set up or configure the IOMMU for handling the communications.)
Although Chan teaches a hypervisor setting up or configuring of remote peripheral devices using domain identifiers (i.e. domainID).
Chan does not explicitly disclose receive the domain identifiers for the remote peripherals directly from the hypervisor through the interconnect.
Serebrin teaches receive the domain identifiers for the remote peripherals directly from the hypervisor through the interconnect. ([Paragraph 62], For simplicity in the remainder of this disclosure, an embodiment in which the guest ID is the domain ID from the device table 62 and the pointer to the mapping tables 60 and/or gAPIC state data structure 58 is stored in the device table 62 will be used.  [Paragraph 51], In one embodiment, the guest ID may be the same as a domain ID supported by the IOMMU 40 for peripheral devices. Alternatively, the guest ID may be a separately managed resource. In either case, the VMM 18 may assign guest IDs to guests and may ensure that the gAPICs 34A-34D are programmed appropriately for each guest.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Chan wherein a device including a hypervisor is configured to allocate processing cores to one or more VMs, domain identifier is assigned to each VM and domain access is controlled for remote peripheral devices, into teachings of Serebrin wherein a hypervisor directly assigns/sends a domain identifier which is received by the domain access controller because this would enhance the teachings of Chan wherein by having the hypervisor assigning the domain identifiers for remote peripherals, it allows the domain access controller to compare domain identifiers within communication to control access and direct message(s) to appropriate peripheral device.

As per claim 2, rejection of claim 1 is incorporated:
Chan teaches wherein the domain access controller is further configured to determine whether at least one of: 
a domain identifier in a message from one of the virtual machines matches the domain identifier of the remote peripheral to which the message is addressed, and 
access rights of one of the virtual machines that sent a message to one of the remote peripherals matches access rights of the remote peripheral. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 64], The operations shown in FIG. 8 apply to any communication received in the IOMMU from an IO device that has a host deviceID. For example, the IOMMU may receive a peripheral page request (PPR) from an IO device. Generally, the IOMMU can translate host deviceIDs to guest deviceIDs in various forms of communication from an IO device.)

As per claim 3, rejection of claim 1 is incorporated:
Chan teaches wherein the domain access controller is further configured to determine whether at least one of: 
a domain identifier in a message from one of the remote peripherals matches the domain identifier of the virtual machine to which the message is addressed, and 
access rights of one of the remote peripherals that sent a message to one of the virtual machines match access rights of the one of the virtual machines. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 64], The operations shown in FIG. 8 apply to any communication received in the IOMMU from an IO device that has a host deviceID. For example, the IOMMU may receive a peripheral page request (PPR) from an IO device. Generally, the IOMMU can translate host deviceIDs to guest deviceIDs in various forms of communication from an IO device.  [Paragraph 68], The IOMMU then forwards the communication to the guest operating system (step 806).) 

As per claim 4, rejection of claim 1 is incorporated:
Chan teaches wherein the domain access controller receives messages from the virtual machines and passes the messages to the corresponding remote peripherals when the domain identifiers in the messages match the domain identifiers of the remote peripherals to which the messages are addressed. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 64], The operations shown in FIG. 8 apply to any communication received in the IOMMU from an IO device that has a host deviceID. For example, the IOMMU may receive a peripheral page request (PPR) from an IO device. Generally, the IOMMU can translate host deviceIDs to guest deviceIDs in various forms of communication from an IO device.  [Paragraph 68], The IOMMU then forwards the communication to the guest operating system (step 806).)

As per claim 5, rejection of claim 4 is incorporated:
Chan teaches wherein each of the remote peripherals includes the domain access controller. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 64], The operations shown in FIG. 8 apply to any communication received in the IOMMU from an IO device that has a host deviceID. For example, the IOMMU may receive a peripheral page request (PPR) from an IO device. Generally, the IOMMU can translate host deviceIDs to guest deviceIDs in various forms of communication from an IO device.  [Paragraph 68], The IOMMU then forwards the communication to the guest operating system (step 806).  [Paragraph 2], Host operating system 108 provides an interface between electronic device hardware 114 and hypervisor 106. In addition, hypervisor 106 interfaces between input-output management unit (IOMMU) 112, which serves as a memory management unit and controller for IO device hardware 114, and virtual machines 100.  [Paragraph 25], In the described embodiments, an electronic device includes a processor, a memory, and a number of input-output (IO) devices (e.g., a network interface device, a disk controller, etc.). )

As per claim 6, rejection of claim 1 is incorporated:
Chan teaches wherein a domain associated with the domain identifier for each of the virtual machines includes one or more of the remote peripheral devices. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 64], The operations shown in FIG. 8 apply to any communication received in the IOMMU from an IO device that has a host deviceID. For example, the IOMMU may receive a peripheral page request (PPR) from an IO device. Generally, the IOMMU can translate host deviceIDs to guest deviceIDs in various forms of communication from an IO device.  [Paragraph 68], The IOMMU then forwards the communication to the guest operating system (step 806).  [Paragraph 2], Host operating system 108 provides an interface between electronic device hardware 114 and hypervisor 106. In addition, hypervisor 106 interfaces between input-output management unit (IOMMU) 112, which serves as a memory management unit and controller for IO device hardware 114, and virtual machines 100.  [Paragraph 25], In the described embodiments, an electronic device includes a processor, a memory, and a number of input-output (IO) devices (e.g., a network interface device, a disk controller, etc.).)

As per claim 7, rejection of claim 1 is incorporated:
Chan teaches wherein the master processing device further includes memory for storing application program codes and the domain configuration information. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 27], In some embodiments, the above-described ID translation table and/or device table are populated/configured and/or updated by the hypervisor or another software or hardware entity (e.g., an operating system, etc.) to include information to be used by the IOMMU for processing communications.  For example, in some embodiments, the hypervisor communicates, to the IOMMU, the mappings between guest domainIDs and/or deviceIDs and host domainIDs and/or deviceIDs, and the IOMMU writes the mappings to the ID translation table. In these embodiments, the IOMMU includes or provides one or more memory-mapped input-output (MMIO) registers (or corresponding memory locations in the memory) to which each mapping is written in sequence, until the IOMMU has received and stored all mappings from the hypervisor.)

As per claim 8, rejection of claim 1 is incorporated:
Chan teaches wherein at least two of the processing cores use different operating systems. ([Paragraph 22], As can be seen in FIG. 3, there are three virtual machines (VM) 300, under each of which executes a guest operating system (GUEST OS) 302 and one or more programs (PRGRMS) 304, such as databases, software applications, etc. Virtual machines 300 communicate with hypervisor 306, which interfaces between a host operating system (HOST OS) 308 and virtual machines 300.  [Paragraph 31], Processor 402 is a functional block that performs computational operations in electronic device 400. Processor 402 includes two cores 418-420, each of which includes one or more computational mechanisms such as central processing unit (CPU) cores, graphics processing unit (GPU) cores, embedded processors, application specific integrated circuits (ASICs), and/or other computational mechanisms.  [Paragraph 37], In the described embodiments, IOMMU 424 communicates with guest operating systems executed by cores 418-420 in virtual machines and vice versa.)

As per claim 9, rejection of claim 1 is incorporated:
Chan teaches wherein the virtual machines communicate with the domain access controller through the interconnect. ([Paragraph 27], In some embodiments, the above-described ID translation table and/or device table are populated/configured and/or updated by the hypervisor or another software or hardware entity (e.g., an operating system, etc.) to include information to be used by the IOMMU for processing communications.  For example, in some embodiments, the hypervisor communicates, to the IOMMU, the mappings between guest domainIDs and/or deviceIDs and host domainIDs and/or deviceIDs, and the IOMMU writes the mappings to the ID translation table. In these embodiments, the IOMMU includes or provides one or more memory-mapped input-output (MMIO) registers (or corresponding memory locations in the memory) to which each mapping is written in sequence, until the IOMMU has received and stored all mappings from the hypervisor.) [Paragraph 37], In the described embodiments, IOMMU 424 communicates with guest operating systems executed by cores 418-420 in virtual machines and vice versa.)

As per claim 10, rejection of claim 1 is incorporated:
Chan teaches wherein the remote peripherals are external to the master processing device, and the domain access controller receives messages from the remote peripherals and passes the messages to the corresponding virtual machines when the domain identifiers in the messages match the domain identifiers of the virtual machines to which the messages are addressed. ([Paragraph 59], The operations in FIG. 7 start when the IOMMU receives, from a guest operating system (e.g., guest operating system 600), a communication that includes a guest domainID and/or guest deviceID (step 700). As described above, and as an effect of virtualization, the guest operating system uses a set of domainIDs and deviceIDs that can be partially or wholly different than a set of domainIDs and deviceIDs used by electronic device (or “host”) hardware such as the IOMMU and/or IO devices.  [Paragraph 64], The operations shown in FIG. 8 apply to any communication received in the IOMMU from an IO device that has a host deviceID. For example, the IOMMU may receive a peripheral page request (PPR) from an IO device. Generally, the IOMMU can translate host deviceIDs to guest deviceIDs in various forms of communication from an IO device.  [Paragraph 68], The IOMMU then forwards the communication to the guest operating system (step 806).  [Paragraph 41], In some embodiments, electronic device hardware 310 in FIG. 3 includes functional blocks and devices such as processor 402 and memory 404, and IO device hardware 314 includes functional blocks and devices such as IO devices 408-412. In these embodiments, IOMMU 312 in FIG. 3 and IOMMU 424 in FIG. 4 perform the same operations.  [Paragraph 42], Electronic device 400 is shown using a particular number and arrangement of elements (e.g., functional blocks and devices such as processor 402, memory 404, etc.) and communication paths. Electronic device 400, however, is simplified for illustrative purposes, in some embodiments, a different number or arrangement of elements and/or communication paths is present in electronic device 400. For example, electronic device 400 can include power subsystems, displays, etc. [Paragraph 43], Electronic device 400 can be, or can be included in, any electronic device that performs computational operations. For example, electronic device 400 can be, or can be included in, electronic devices such as desktop computers, laptop computers, wearable electronic devices, tablet computers, smart phones, servers, artificial intelligence apparatuses, virtual or augmented reality equipment, network appliances, toys, audio-visual equipment, home appliances, controllers, vehicles, etc., and/or combinations thereof.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196